Citation Nr: 1801347	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-08 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, alcohol use disorder, unspecified personality disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for lack of concentration, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for sleep disturbance, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for polyarthralgias (muscle and joint pain), to include as due to undiagnosed illness.

5.  Entitlement to service connection for hair loss, to include as due to undiagnosed illness.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1989 to December 1989 and from September 1990 to May 1991, and in the U.S. Marine Corps from October 1991 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO), denying service connection for PTSD, sleep disturbance, and hair loss; and declined to reopen claims for service connection for lack of concentration and polyarthralgias.

In its August 2015 decision and remand, the Board reopened the Veteran's claims for service connection for PTSD, lack of concentration, and polyarthralgias, and remanded all of the above noted issues for further development; the case has been returned for appellate consideration.  The Board finds there has been substantial compliance with its August 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The probative medical evidence of record shows that the Veteran does not have PTSD.

2.  The Veteran's other diagnosed psychiatric disabilities, including anxiety, depression, alcohol use disorder, and unspecified personality disorder , are not shown to be etiologically related to a disease, injury, or event in service.

3.  Lack of concentration did not manifest in service and is not related to service, including as a symptom of an undiagnosed illness.

4.  Sleep disturbance did not manifest in service and is not related to service, including as a symptom of an undiagnosed illness.

5.  Polyarthralgias did not manifest in service and is not related to service, including as a symptom of an undiagnosed illness.

6.  Hair loss did not manifest in service and is not related to service, including as a symptom of an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include anxiety, depression, alcohol use disorder, unspecified personality disorder, and PTSD have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.310(a), (2017).

2.  The criteria for service connection for lack of concentration, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.304(d), 3.310(a), 3.17 (2017).

3.  The criteria for service connection for sleep disturbance, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.304(d), 3.17 (2017).

4.  The criteria for service connection for polyarthralgias, to include as due to undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.304(d), 3.17 (2017).

5.  The criteria for service connection for hair loss, to include as due to undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.304(d), 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claims.

Law and Analysis

The Veteran essentially contends that he should be service-connected for an acquired psychiatric disorder, as to include anxiety, depression, alcohol use disorder, unspecified personality disorder, and PTSD, as well as for lack of concentration, sleep disturbance, polyarthralgias (muscle and joint pain), and hair loss, to include as due to undiagnosed illness related to service in the Gulf War.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R.          § 3.303 (2017).  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2017); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (constraining section 3.303(b) to those chronic diseases listed in § 3.309(a)).  However, anxiety, depression, alcohol use disorder, unspecified personality disorder, and PTSD are not classified as psychoses and, as such, service connection may not be granted on a presumptive basis.  See 38 C.F.R. § 3.384 (2017).  Likewise, lack of concentration, sleep disturbance, polyarthralgia, and hair loss are not on the enumerated list of chronic diseases that may be service connected through evidence of manifestation within a prescribed presumptive period or through evidence of continuity of symptoms, so service connection may not be granted on a presumptive basis.  See 38 C.F.R. § 3.309(a) (2017).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2017); see also 38 U.S.C. § 1154(b) (2012).

Similarly, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progression by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310(a), (b) (2017).  To establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain disabilities related to service in the Persian Gulf War may be service connected.  38 U.S.C. § 1117 (2012).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e) (2017).  The Persian Gulf War is defined as beginning on August 2, 1990, through a date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2 (i) (2017).

Service-connected disability compensation may be paid to a Persian Gulf veteran for a "qualifying chronic disability," meaning the exhibition of objective indications of an undiagnosed illness or a medically unexplained chronic multisymptom illness provided the disability became manifest either during service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1)-(2) (2017).  The disability cannot be attributable to any known clinical diagnosis by history, physical examination, and laboratory results.  38 C.F.R. § 3.317(a)(1)(ii) (2017) ; Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446 , as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed.").

A medically unexplained chronic multisymptom illness is defined by a cluster of signs and symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i)(B) (2017) .  It means a "diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii) (2017).  Diabetes and multiple sclerosis, as chronic multisymptom illnesses of partially understood etiology and pathophysiology, are not included.  38 C.F.R. § 3.317(a)(2)(ii) (2017).

For this purpose, "'objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification."  38 C.F.R. § 3.317(a)(3) (2017).  "Chronic" refers to "disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period."  38 C.F.R. § 3.317(a)(4) (2017).  "The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest."  38 C.F.R. § 3.317(a)(4) (2017).  Some of the signs and symptoms are muscle and joint pain and signs and symptoms involving skin.  38 C.F.R. § 3.317(b) (2017).  Unlike claims for direct service connection, there is no requirement for competent evidence of nexus between the claimed illness and service in undiagnosed illness claims.

Additionally, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Furthermore, "[s]atisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service even though there is no official record of such incurrence or aggravation."  38 C.F.R.      § 3.304(d) (2017).

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

A review of the Veteran's military personnel records shows that he served in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus, he is considered a Persian Gulf Veteran.  38 C.F.R. § 3.317(a), (e) (2017); see also 76 Fed. Reg. 81836 (Dec. 29, 2011), 81 Fed. Reg. 71384 (Oct. 17, 2016).  The Board will now turn to each claim in turn.

Acquired Psychiatric Disorders

The Veteran contends that he has acquired psychiatric disorders, to include anxiety, depression, alcohol use disorder, unspecified personality disorder, and PTSD, that are related to his active service.

The Veteran's VA medical records show a July 2007 preventative medicine note recording that the Veteran had a positive PTSD screen, having answered "yes" to three of the four questions.  The Veteran was offered a referral but he declined it.

During a November 2012 VA examination, the Veteran claimed not to really experience any stressful or difficult events while in service.  He reported that during deployment he witnessed numerous SCUD missile attacks, which he quickly became accustomed to.  The closest hit was ten miles away.  He reported seeing dead bodies to which he denied any significant emotional reaction at the time.  He witnessed a fellow soldier shot, who survived.  The Veteran denied any acute emotion reactions apart from moderate levels of sadness and anger.

With the use of four different open-ended questions by the examiner to illicit information about traumatic events, the Veteran consistently denied experiencing any event during service that he felt had impacted him since.  The examiner concluded that there was no history meeting criteria for PTSD under DSM-IV.  The Veteran was diagnosed as having mild depressive disorder NOS.

In a December 2012 primary care initial evaluation note, it was recorded that the Veteran reported being told he had PTSD and he wanted "to be checked out for some 'residual crap from the military days.'"  The Veteran reported no service in Operation Iraqi Freedom or in Operation Enduring Freedom.  The provider evaluation shows that the PTSD screen was positive and that the Veteran would be managed with the integrated care team.  It was noted that he needed to be ruled out for PTSD.  A December 2012 preventative medicine note shows that the Veteran responded "yes" to the four PTSD screening questions.

In May 2013, a VA mental health emotional and behavioral assessment was performed by a VA staff psychiatrist.  When asked how his military service affected him, the Veteran responded:  "Positive, I get my VA compensation . . . extra money.  Negatively, I am frustrated angry, depressed all the time . . . ."  For traumatic events, the Veteran reported seeing people getting shot, dead civilians in the streets; bombs going off and the aftermath; feeling that he could not get the smell out, like decay and sulfur burning.  Under DSM-IV, the Veteran was diagnosed as having moderate recurrent depressive disorder and alcohol dependence NOS, in remission.

A June 2013 mental health outpatient note shows diagnoses of moderate recurrent depressive disorder and alcohol dependence NOS, in remission.  A June 2013 preventative medicine note shows that the Veteran responded "yes" to all four of the PTSD screening questions, but during an August 2013 visit, a preventative medicine note shows that the Veteran answered "no" to the same four PTSD screening questions.

In May 2015, the Veteran was seen by a VA staff psychiatrist who documented a diagnosis of PTSD under DSM-5, as well as recurrent moderate major depressive disorder, unspecified anxiety, and alcohol abuse in remission.  During the visit, the Veteran reported that due to an employer's investigation of him his PTSD symptoms had worsened.  The Veteran reported being treated privately for PTSD and marriage counseling.  The Veteran was requesting assistance with paperwork to get accommodation to work at home; the examiner provided the paperwork.

During an October 2015 VA examination, the Veteran reported two stressors.  The first stressor was being in the middle of a firefight between rival gangs while he was driving his commanding officer across a town square in Mogadishu, Somalia.  A bullet ricocheted off the vehicle; the event lasted for five to ten minutes; neither the Veteran nor his commanding officer was injured.  The Veteran was unsure of when this occurred.  The Veteran denied other disturbing sights or smells during the incident.

The second stressor reported during the October 2015 VA PTSD examination was seeing and hearing explosions of missiles while stationed at the border of Kuwait and Saudi Arabia.  The Veteran denied having witnessed or experienced any injuries as a result of these explosions, and he did not feel threatened at the time.  The examiner reported that the Veteran did not meet the criteria for PTSD under DSM-5 but diagnosed the Veteran as having mild unspecified depressive disorder, severe alcohol use disorder, and traits of unspecified personality disorder.

During a January 2017 VA examination, the Veteran reported seeing a dead body on the side of the road while on a convoy in 1991.  He also reported a firefight as a stressor.  As during the October 2015 examination, the examiner reported that Veteran did not meet the criteria for PTSD under DSM-5 but diagnosed the Veteran as having mild unspecified depressive disorder, severe alcohol use disorder, and traits of unspecified personality disorder.

With respect to the first Holton element, current disability, there must be competent medical evidence of the existence of the claimed disability at some point during the Veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board is cognizant that the Veteran's claim of entitlement to service connection for PTSD encompasses all of his psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Accordingly, the Board will address PTSD first followed by the Veteran's other diagnosed psychiatric disabilities.

While the Board recognizes the Veteran's belief in his claim and description of his symptoms, the probative medical evidence of record does not show that the Veteran meets the DSM-5 criteria for a diagnosis of PTSD during any period on appeal.  See 38 C.F.R. § 3.159(a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (speaking, generally, "lay persons are not competent to opine on medical etiology or render medical opinions").

The Board has the responsibility of weighing the conflicting evidence, and when doing so, it may place greater weight on one physician's opinion over another depending upon factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-04 (2008).

Much of the evidence on PTSD in this case consists of PTSD screening results:  July 2007, December 2012, June 2013, and August 2013.  The Veteran's responses on these exams ranged from answering "no" to all four questions (August 2013) to answering "yes" to three of four questions (July 2007) to answering "yes" to all the questions (June 2013, December 2012).  Between the June 2013 and August 2013 screens, the Veteran's responses changed from all "yes" to all "no."  As discussed in detail below, due to the Veteran's inconsistency in relating information, the Board questions his credibility on this matter and affords no probative weight to these screening results.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."); Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994) (drawing a credibility distinction between statements made for the purpose of receiving treatment and those made for the purpose of seeking compensation).

Here, the Veteran was afforded three VA examinations-November 2012, October 2015, and January 2017-during which the Veteran was found not to have PTSD.  The Veteran's medical treatment records show that during a May 2013 mental health assessment he was found not to have PTSD.

The primary diagnosis of PTSD of record appears in the Veteran's May 2015 medical treatment records when a VA staff psychiatrist documented that the Veteran had PTSD under DSM-5.  This diagnosis was then carried over in future notes.  The Board finds this opinion inadequate and affords it no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (setting out factors for assigning probative value to medical evidence).  The diagnosis was based solely upon the Veteran's self-reports without any review of the Veteran's medical history or any other records, such as his claims file.  Furthermore, there was no discussion of the Veteran's claimed stressors, military or otherwise.  The only issue noted was the difficulty the Veteran was having at work and his desire to have assistance with paperwork to get accommodation to work at home.  As discussed in more detail below, the evidence of record shows that the Veteran changes his story to suit his needs at a particular time.  Furthermore, the psychiatrist prepared the requested paperwork and may have tailored the documentation accordingly.

As to PTSD, the Board finds that the preponderance of the probative evidence of record shows that the Veteran does not have a current diagnosis of PTSD, nor has he had PTSD at any point during the appeal period.  Accordingly, the first Holton element is not met, and the claim fails as to PTSD.

With respect to the Veteran's other diagnosed acquired psychiatric disorders-anxiety, mild unspecified depressive disorder, severe alcohol use disorder, and traits of unspecified personality disorder-the first Holton element is met.

With respect to the second Holton element, in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records are silent for symptoms, complaints, diagnoses, or treatment of any mental health disorder.  Additionally, in July 2016, the RO made a formal finding of a lack of information required to corroborate a stressor associated with the Veteran's claim for service connection for PTSD.  Accordingly, the second Holton element is not met, and the claim fails.

With respect to the third Holton element, medical nexus, in the absence of evidence of in-service incurrence or aggravation of a disease or injury, a medical nexus opinion would seem to be an impossibility.  In fact, in the report of the November 2012 VA examination, the examiner opined that the Veteran's depressive disorder NOS was not secondary to, related to, exacerbated by, or in any identifiable way related to his military history.  Likewise, in the report of the October 2015 VA examination, the examiner opined that it was less likely than not that the Veteran's psychiatric disorders had onset during his military service or were the result of disease incurred during his service.  Specifically noting the lack of evidence of any in-service incurrence of a mental health diagnosis or treatment, the examiner opined in the January 2017 VA examination report that it was less likely than not that the Veteran's psychiatric disorders are related to military service.  The examiner explained that the Veteran began drinking prior to military service, and research shows that personality disorders are a pattern of behavior that is pervasive and inflexible, has an onset in adolescence, and is stable over time, citing the American Psychiatric Association.  Accordingly, the third Holton element would not be met.

The Board will next consider whether the Veteran's acquired psychiatric disorders may be service connected on a secondary basis to his service-connected disabilities.  With respect to the first Wallin element, current disability, as noted above, the Veteran has been diagnosed as having mild depressive disorder NOS, severe alcohol use disorder, and traits of unspecified personality disorder.  With respect to the second Wallin element, service-connected disability, the Veteran is service connected for:  genital herpes with infertility; chronic migraines; degenerative joint disease, right ankle; and status post fracture, right 5th metacarpal with post traumatic arthritis.  Accordingly, the first and second Wallin elements are met.

Regarding the crucial third Wallin element, medical evidence of a nexus between the service-connected disease or injury and the current disability, the Board notes that the question presented in this case, i.e., the relationship, if any, between the Veteran's acquired psychiatric disorders and his service-connected disabilities, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In the Veteran's March 2004 claim for an increased rating for his service-connected headaches, the Veteran stated that Dr. B.L. told him his headaches were a symptom of anxiety stress disorder, which was credited as a posttraumatic syndrome brought about by the Veteran's past military history.

Private medical treatment records from April 2004 show that the Veteran was referred for psychiatric counseling through his employer's employee assistance program.  It was recorded that the Veteran was unable to perform work due to poor stress management and anxiety and headaches.  In the certificate for Family and Medical Leave Act, it was stated that the Veteran had increased headaches due to job stress and he was unable to deal with increasing work stress, conflicts, and threats.  It was stated that the Veteran scored major depressed and anxiety symptoms that reinforced his inability to function on his job without gaining better coping skills.

In October 2004, the Veteran underwent a neurological evaluation, during which it was determined that the Veteran suffered from migraines, which were being made worse by the lack of proper medication and chronic use of Excedrin Migraine.  The impression also was that the Veteran had severe anxiety, severe depression, and hypertension.

In a November 2009 letter, the Veteran's primary care physician opined that the Veteran was becoming quite discouraged and depressed due to his medical conditions and symptomatic posttraumatic military experiences.

In a November 2012 VA examination report, the examiner opined that the Veteran's depressive symptoms were 100 percent secondary to and exacerbated by his physical health concerns including complications from obesity.  The examiner noted that this view was also stated in the Veteran's primary care physician's November 2009 letter.

In an October 2015 VA examination report, the examiner opined that it was less likely than not that the Veteran's psychiatric disorders were proximately due to or related to, or  aggravated beyond their natural progression due to his service connected disabilities.  The examiner explained that the Veteran's depression symptoms were likely secondary to alcohol use disorder, which, according to the Veteran's psychiatry record, he began using at the age of 13.  There was no evidence of a mental health disorder that would contribute to significant psychopathology other than alcohol use disorder and traits of personality disorder.  Thus, it was less likely as not that these two conditions were secondary to a more severe mental health disorder such as PTSD or other disorder.

The examiner opined that it was less likely than not that the claimed condition was proximately due to or the result of the Veteran's service-connected disabilities.  The examiner explained that, during the examination, the Veteran did not mention his migraine headaches as a symptom of his psychiatric condition such that no association with depressive symptoms was noted.  The Veteran reported taking medication for low back pain and that low back pain limited his activities, but the examiner noted that the Veteran is not service-connected for low back pain.  Although the Veteran reported that his service-connected herpes infection and resulting infertility contributed to marital problems, it did not appear to have contributed to greater aggravation of his depression symptoms because his depressive symptoms were likely primarily related to alcohol use; the Veteran also attributed his relationship problems to his alcohol use, lack of personal accountability, history of legal problems, and financial problems; and the couple succeeded in having a baby through in-vitro fertilization.  There was no evidence of the Veteran's arthritic condition or ankle condition contributing to his depressive symptoms or alcohol use disorder.

The examiner stated that she could determine the baseline level of severity of the claimed condition.  She opined that the Veteran's current depression symptoms are mild and likely secondary to alcohol use disorder and traits of personality disorder.  By the Veteran's psychiatry record, he began having alcohol abuse problems when he was 13 years old, and it is likely that his current depression symptoms are similar to his baseline level and are more proximately related to alcohol use and behavioral problems associated with traits of personality disorder versus service-connected conditions.

The examiner opined that the Veteran's behavioral problems associated with traits of personality disorder likely developed in childhood or adolescence.  The Veteran reported alcohol use and chronic relationship problems (e.g., with siblings) prior to his military enlistment, mild depression symptoms at present that are secondary to alcohol use and personality problems.  The Veteran stated during the examination that he had problems with authority throughout his military career and was disciplined early in his military career for fighting.  The examiner opined that the Veteran's current severity of his symptoms were not greater than baseline because there was no evidence of aggravation of the Veteran's depressive disorder other than changes associated with alcohol use.  Further, the current symptoms are mild and related to alcohol use and traits of unspecified personality disorder.

The examiner opined that her opinion would not change if the Veteran were service-connected for joint pain in his knees, right ankle, or right hand because the Veteran made no mention of these conditions as contributing to his depressive symptoms or lifestyle behaviors.

As part of his second Social Security Administration (SSA) disability claim, in March 2016, the Veteran underwent a clinical interview with mental status examination.  It was reported that the Veteran associated some of his depression to his reproductive problems due to his military experience.  The Veteran reported that after an arrest he was required to attend alcohol counseling.  The Veteran admitted that drinking was a problem, that he began drinking at the age of 15, that he had missed work because of drinking, and that he never received treatment.  Under DSM-5, the Veteran was diagnosed as having recurrent mild major depressive disorder and moderate alcohol use disorder.

In relationship to alcohol use disorder, in a January 2017 VA PTSD examination report, the examiner noted that the Veteran began drinking prior to military service, and citing to the American Psychiatric Association, opined that research shows that personality disorders are a pattern of behavior that is pervasive and inflexible, has an onset in adolescence, and is stable over time.

In making determinations, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a)(2) (2017); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The etiology or aggravation of the Veteran's acquired psychiatric disorders, however, is a complex medical question that requires expertise that the Veteran has not been shown to possess.  See 38 C.F.R. § 3.159(a)(1) (2017).  Accordingly, the Board finds the medical evidence of record more probative on this issue.

The Board has the responsibility of weighing the conflicting medical opinions, and in weighing evidence, the Board may place greater weight on one physician's opinion over another depending upon factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-04 (2008).

Because Dr. B.L.'s March 2004 assessment was that the Veteran's psychiatric disorders were influencing the Veteran's headaches, not the other way around, the Board finds that this piece of evidence does not support the required nexus that the Veteran's service-connected disabilities be the etiology of his psychiatric disorders.  The Board similarly views the private medical treatment records from April 2014.

The Board finds the Veteran's primary care physician's November 2009 letter and the November 2012 VA examination report to be inadequate for determining nexus because, although they stated that the Veteran's psychiatric disorder symptoms had worsened due to his medical conditions, they did not specify the individual conditions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (setting out factors going toward the probative value of a medical opinion). The Veteran has numerous medical conditions, only a few of which are service-connected.

Because of the clear conclusions supported by the data and the presence of a reasoned medical explanation connecting the data and conclusions, the Board finds the October 2015 VA examination report highly probative and affords it great weight.  The examiner pointed out that the Veteran did not raise his service-connected disabilities as the source of or as an aggravator of his psychiatric disorders.  In addition to finding that it was less likely than not that the Veteran's acquired psychiatric disorders are related to service, the examiner also found there was not aggravation because the evidence of record showed that the Veteran's disorders developed prior to service to a mild level and they have not progressed beyond a mild level.  This opinion is supported by the January 2017 VA examination report.  The examiner attributed much of the Veteran's symptomatology to his alcohol use disorder and personality problems.  The Veteran reported alcohol use since being a teenager and that alcohol use and his personality had caused chronic problems in his life.  The Board finds this is supported by the evidence throughout the record, for example in the report of the March 2016 SSA mental status examination.  Accordingly, the third Wallin element is not met, and the claim fails.

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Lack of Concentration

The Veteran contends that he is entitled to service connection for lack of concentration as being related to an undiagnosed illness resulting from his service in the Persian Gulf War.  In a December 2015 statement, he also contended that his lack of concentration was due to his service-connected migraines.

In October 2004, the Veteran underwent an initial neurological evaluation for headaches, during which he was found to have "some difficulty in concentrating."  At that time, the headaches were diagnosed as being untreated migraines, the severity of which had been increased through chronic use of Excedrin Migraine.

In July 2009, the Veteran was afforded a VA examination in relationship to his migraines, and his attention span was found to be adequate.

In an April 2010 Function Report that the Veteran prepared in relationship to his first SSA disability claim, the Veteran reported that he had drowsiness and dizziness as side effects of taking hydrocodone for his back pain.

In a February 2016 Function Report for his second SSA disability claim, the Veteran reported that he took his pain medication in the mornings which rendered him useless the rest of the day because it made him drowsy and incoherent.  He also reported that he could not handle his finances because the pain killers rendered him incapacitated; he could not concentrate, which made it hard to count money.  The Veteran stated:  "Its hard to concentrate while I am on these pain medication it began the day of my injury."  Among other things, the Veteran ticked off memory, completing tasks, concentration, understanding, and following instructions, and wrote:  "Due to the pain and medications I am prescribed to deal with these issues I am unable to perform the tasks I have checked above."  He also wrote:  "I have difficulties focusing due to the pain medication."  The Veteran reported that anxiety, dizziness, and drowsiness were side effects he experienced from hydrocodone.

In April 2016, the Veteran was afforded a mental health evaluation in connection to his second SSA claim; the symptoms evaluated were pain as well as understanding and memory limitations.  The examiner found that the Veteran's statements about the intensity, persistence, and functional limitations of his symptoms were not substantiated by the objective medical evidence, finding that the activities of daily living were the most informative for determining consistency.   The examiner opined that the Veteran was maximally able to understand, remember, and carry out detailed but not complex instructions, make basic decisions, attend and concentrate for extended periods, interact with supervisors and co-workers, accept instructions and respond to changes in a routine work setting.

In November 2012, the Veteran was afforded a VA examination for PTSD, during which it was noted that the Veteran did not evince symptoms of memory loss during the examination.

In October 2015, the Veteran was afforded another VA examination for PTSD.  The examiner determined that the Veteran's limited concentration was likely secondary to the Veteran's reported daily use of alcohol, one bottle or greater.  The Veteran reported having been terminated from six jobs due to poor attendance and work performance; the Veteran stated that he had problems with authority and taking criticism well.  The examiner opined that it was less likely than not that the Veteran's lack of concentration had onset during service.  It was also less likely than not that it was proximately due to, related to, or aggravated beyond its natural progression due to current service-connected disabilities, including migraine headaches, ankle problems, herpes and infertility, or posttraumatic arthritis.  The examiner explained that the Veteran did not raise the issue of his service-connected disabilities as related to his mental health symptoms.  The examiner opined that the Veteran's depressive symptoms were likely secondary to alcohol use disorder and traits of personality disorder.  The examiner opined that the Veteran's symptoms were near baseline as established in adolescence.

The Veteran's SSA records show that he completed a Master's degree in Information Assurance in May 2011.  The October 2015 VA examination report shows that the Veteran earned a Bachelor's degree in computer science in 2004 and a Master's degree in computer science in 2007.  A January 2017 VA PTSD examination report shows that the Veteran reported earning a 3.8 average during his Master's program and a 3.6 or 3.7 during his undergraduate degree.  The Veteran stated he intended to pursue a Ph.D.

With respect to the first Holton element, current disability, the medical evidence of record includes findings that the Veteran's concentration was normal, that his claim was exaggerated, and that his lack of concentration was a symptom of his migraines or of his severe alcohol use disorder.  After extensive VA examination and testing, the Veteran has not been found to have a qualifying chronic disease related to service in the Persian Gulf War.

While the Veteran's statements constitute competent evidence, the Board does not find the Veteran particularly credible on this issue.  See 38 C.F.R. § 3.159(a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses).  First, the Board notes that the Veteran completed undergraduate and graduate degrees in 2004, 2007, and 2011, earning high grade point averages, thereby calling into question whether the Veteran has a concentration problem.  Second, the examiner during an April 2016 mental health evaluation opined that the Veteran exaggerated his understanding and memory limitations.  Third, the Board notes that the Veteran's story as to why he has a lack of concentration has changed depending upon the claim he has made:  during his SSA disability claims, his lack of concentration was due to the hydrocodone he was taking for his back disability, while during his VA disability claim, he claimed it was due to his service-connected migraines or to an undiagnosed illness.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994) (drawing a credibility distinction between statements made for the purpose of receiving treatment and those made for the purpose of seeking compensation); see also Layno, 6 Vet. App. at 469; Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating, "Although interest may affect the credibility of testimony, it does not affect competency to testify."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see, e.g., Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Additionally, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 425 (2011), the specific issue here, a disability manifested by a lack of concentration, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  To the extent that the Veteran complains of lack of concentration, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The Veteran is service-connected for migraines, and he is being compensated for all the associated symptoms through the assigned disability rating under the schedule for rating disabilities and based on a comparison of the Veteran's symptoms to the criteria in the rating schedule.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  To the extent that the Veteran's lack of concentration is a symptom of his severe alcohol use disorder, that contention is addressed above.  Accordingly, because VA needs to identify a disability, not symptoms of a disability, or treatment, the first Holton element is not met, and the claim fails.

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Sleep Disturbance

The Veteran contends that he is entitled to service connection for sleep disturbance as being related to an undiagnosed illness resulting from his service in the Persian Gulf War.

On his February 2005 report of medical history for separation from service, the Veteran indicated that he had experienced frequent trouble sleeping.

In an April 2010 Function Report the Veteran filled out in relationship to his first SSA disability claim, he reported that he could not sleep some nights because of back pain.

The Veteran was afforded a VA examination for PTSD in November 2012, during which the examiner opined that the Veteran's diagnosis of depressive disorder NOS also accounted for the Veteran's sleep disturbance from a mental health standpoint although sequelae of obesity should also be evaluated.

In October 2015, the Veteran was afforded another VA examination for PTSD.  The examiner determined that the Veteran's sleep problems were likely secondary to the Veteran's reported daily use of alcohol.  The examiner opined that it was less likely than not that the Veteran's sleep disturbance had onset during service or that it was proximately due to, related to, or aggravated beyond its natural progression due to current service-connected disabilities, including migraine headaches, ankle problems, herpes and infertility, or posttraumatic arthritis.  The examiner explained that the Veteran did not raise the issue of his service-connected disabilities as related to his mental health symptoms.  The examiner opined that the Veteran's depressive symptoms were likely secondary to alcohol use disorder and traits of personality disorder.  The examiner opined that the Veteran's symptoms were near baseline as established in adolescence.

In a February 2016 Function Report for his second SSA disability claim, the Veteran reported that he had sharp pains in his back that woke him from his sleep.  He reported that one of the side effects he experienced from one of his medications was sleep problems (insomnia).

With respect to the first Holton element, current disability, after extensive VA examination and testing, the Veteran has not been found to have a qualifying chronic disease related to service in the Persian Gulf War.  The Veteran's medical records are silent for any diagnosis or treatment for sleep disturbance.  The Veteran is competent to report that he has sleep disturbance but the specific issue here, a disability manifested by sleep disturbance, falls outside the realm of common knowledge of a lay person.  See 38 C.F.R. § 3.159(a)(2) (2017); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses).  As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation, and as a result, service connection will not be granted for symptoms lone, without an identified basis for those symptoms.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the first Holton element is not met, and the claim fails.

For thoroughness of analysis, the Board will address the various diagnoses to which the Veteran's sleep disturbance has been attributed.  The medical evidence of record shows that it has been related to the Veteran's depressive disorder NOS, obesity, daily use of alcohol, and between 2010 and 2016 the Veteran attributed it to his back pain and a side effect of medication.

With respect to the second Holton element, in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records are silent for any condition with manifestations of sleep disturbance.  On his report of medical history for separation from service, the Veteran indicated that he experienced frequent trouble sleeping.  His service treatment records, however, are silent for any complaint, diagnosis, or treatment of any condition manifested by trouble sleeping.  Accordingly, the second Holton element would not be met.

With respect to the third Holton element, medical nexus, in the absence of evidence of in-service incurrence or aggravation of a disease or injury, a medical nexus opinion would seem to be an impossibility.  To the extent that the Veteran's sleep disturbance may be a symptom of his acquired psychiatric disorders, that contention is addressed above.  As indicated by the October 2015 VA examination report, the Veteran did not raise the issue of his sleep disturbance being related to his service-connected disabilities.  Furthermore, when making SSA disability claims, the Veteran claimed that his sleep disturbance was related to his back pain and as a side effect of one of his medications.  Accordingly, the third Holton element would not be met.

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Polyarthralgias (Muscle and Joint Pain)

The Veteran contends that he is entitled to service connection for multiple joint pain as being related to an undiagnosed illness resulting from his service in the Persian Gulf War.  At various times, he has claimed pain in his hands, knees, ankles, elbows, shoulders, neck, lower back, and legs.  In his January 2010 notice of disagreement, the Veteran narrowed it to hands, knees, ankles, and legs.

As for the Veteran's hands, his right hand is service connected for status post fracture, right 5th metacarpal with post traumatic arthritis, and during a January 2013 VA examination, the Veteran denied having any problem with the left hand.  It was reported that there was no weakness, tingling, swelling, or pain in the left hand.

As for the Veteran's ankles, his right ankle is service connected for degenerative joint disease.  During a November 2002 VA examination, the Veteran reported falling twice while road marching in service, twisting his left ankle.  The Veteran's service treatment records show treatment for an inversion injury of the left ankle in July 1999.  During a January 2013 VA examination, the Veteran was found to have no condition of the left ankle.  During an October 2015 VA examination, the left ankle was found to be normal on the day of examination.  X-rays and the Veteran's medical records did not provide any material on which to diagnose degenerative changes of the left ankle.

As for the Veteran's knees, in November 2002, the Veteran underwent whole body diagnostic radiopharmaceutic imaging at a VAMC.  The report states an impression of arthritic changes in the knees.  During a January 2013 VA examination, imaging showed bilateral degenerative joint disease changes to the knees.  During an October 2015 VA examination, imaging confirmed a diagnosis of degenerative arthritis of the right knee.

As for the Veteran's legs, during a November 2002 VA examination, a shin splint history was noted, and X-rays showed prominent vascular channels, ruled in for hemangioma.  In fact, the Veteran has claimed for service connection for shin splints.

As for the Veteran's shoulders, the November 2002 report of the whole body diagnostic radiopharmaceutic imaging shows an impression of degenerative arthritic changes in the shoulders.

As to the Veteran's low back, he has claimed service connection for low back pain, diagnosed as herniated nucleus pulpous, lumbar radiculitis, sacroiliac dysfunction, and myofasciitis.

In the report of a November 2002 VA examination, the examiner reported an impression of polyarthralgia, nonspecific at that point.  It was least likely that the Veteran had an inflammatory condition such as rheumatoid arthritis or systemic lupus erythematosus, and serologies were pending.

In the report of a January 2013 VA examination, the examiner opined that the Veteran's polyarthralgia was not caused by an undiagnosed illness because he was diagnosed as having mild degenerative joint disease.  The examiner elaborated that it was less likely than not that the Veteran's degenerative joint disease was related to service because the only in-service joint condition was patellofemoral pain syndrome, which medical literature indicates is not linked to degenerative joint disease.  The examiner also opined that the other joints, ankles and hands, are less likely than not related to service due to no evidence of any injury or condition in service.

In the report of an October 2015 VA examination, the examiner provided a medical opinion of the claimed condition of polyarthralgia of the left ankle, left ankle pain.  The examiner opined that the claimed condition was less likely than not related to service.  The examiner stated that the left ankle was normal on the day of examination, including all X-rays, and a review of the Veteran's medical records did not provide any material on which to diagnose degenerative changes of the left ankle.  Additionally, the examiner opined that she would not change her opinion if the Veteran were service-connected for joint pain in his knees, right ankle, or right hand, because of the normal examination.  She stated that she would not diagnose the Veteran with polyarthralgia of all joints.

With respect to the first Holton element, current diagnosis, after extensive VA examination and testing, the Veteran has not been found to have a qualifying chronic disease related to service in the Persian Gulf War.  The Veteran, as a lay person, is competent to note what he experiences, including feeling pain, and the Board finds him credible as to this issue.  See 38 C.F.R. § 3.159(a)(2) (2017); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see, e.g., Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The diagnosis of multi-joint polyarthralgia, however, is a complex medical question that requires expertise the Veteran has not been shown to have.  See 38 C.F.R. § 3.159(a)(1) (2017).

The November 2002 VA examination report showed an impression of polyarthralgia, nonspecific, at that point.  In the January 2013 VA examination report, which was more than ten years later, the examiner opined that the Veteran's polyarthralgia was not caused by an undiagnosed illness because he had been diagnosed as having degenerative joint disease.  In the October 2015 VA examination report, the examiner opined that she would not diagnose the Veteran as having polyarthralgia of all the joints.  The Board has the responsibility of weighing conflicting medical opinions, and, while all the opinions were formed after an in-person examination and review of the Veteran's claims file, the Board finds the January 2013 and October 2015 VA examination reports more probative because they are more current and based upon the collection of more information.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-04 (2008); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

To the extent that the Veteran is shown to have a healed right hand fracture; degenerative joint disease of the right ankle, knees, shoulders; shin splints/hemangioma; and low back pain diagnosed as herniated nucleus pulpous, these are diagnosed conditions, and service connection, therefore, may not be granted for these symptoms on the basis of an undiagnosed illness.  See 38 C.F.R.   § 3.317(a)(1)(ii) (2017); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446 , as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed.").

As previously stated, the existence of a current disability is the cornerstone of a claim for VA disability compensation, and as a result, service connection will not be granted for symptoms alone, without an identified basis for those symptoms.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  Accordingly, the first Holton element is not met, and the claim fails.

As already noted, the Veteran has numerous musculoskeletal diagnoses that include pain as a symptom.  The Veteran has a healed right hand fracture and degenerative joint disease of the right ankle, which are service-connected.  The Veteran also has degenerative joint disease of knees and shoulders; shin splints/hemangioma; and herniated lumbar disc, for which the Veteran has made varying service connection claims not being addressed here.

In regards to the second Holton element, in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records do not show complaints of, treatment for, or a diagnosis of, multi-joint pain collectively nor do they indicate that he was found to have had a condition manifested by multiple joint pain.  Accordingly, the second Holton element would not be met.

With respect to the third Holton element, medical nexus, in the absence of evidence of in-service incurrence or aggravation of a disease or injury, a medical nexus opinion would seem to be an impossibility.  Accordingly, the third Holton element also would not be met.

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Hair Loss

The Veteran contends that he is entitled to service connection for hair loss as being related to an undiagnosed illness resulting from his service in the Persian Gulf War.

A review of the Veteran's service treatment records did not reveal any complaints, symptoms, diagnosis, or treatment related to hair loss.  A review of the Veteran's medical records from his private primary care physician, who he has seen for a decade, did not reveal any complaints, symptoms, diagnosis, or treatment related to hair loss.  A review of the Veteran's VA medical treatment records that date back to 2002 did not reveal any complaints, symptoms, diagnosis, or treatment related to hair loss.  An October 2016 VAMC report showing the Veteran's medical problem list did not include hair loss.

In January 2009, the Veteran was afforded a VA examination during which it was specifically noted that upon examination alopecia areata was not present.

In the Veteran's January 2010 notice of disagreement, the Veteran stated he did not have a family history of hair loss and that he strongly believed that his hair loss was due to military service and stress derived from military-related issues.  He also presented photographs of his head.

In June 2016 and November 2016, the Veteran was afforded VA examinations for skin diseases.  At those times, the Veteran did not raise the issue of hair loss during the examinations.

With respect to the first Holton element, current disability, the evidence of record is silent for any condition manifested by hair loss.  Additionally, after extensive VA examination and testing, the Veteran has not been found to have a qualifying chronic disease related to service in the Persian Gulf War.

The Board acknowledges the Veteran's belief that his hair loss is related to active service, but he has not claimed anything atypical about his hair loss or presented any evidence, medical or lay, that his hair loss is atypical.  The Board must assign more probative weight to the medical evidence, or in this case the lack of it, despite significant contact with the medical community, than to the Veteran' personal beliefs since the Veteran has not been shown to possess the requisite medical expertise or knowledge to opine as to the etiology of his hair loss.  See 38 C.F.R.    § 3.159(a)(1)-(2) (2017); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Because there is no evidence of a chronic condition relating to hair loss, the claim must fail.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (interpreting McClain v. Nicholson, 21 Vet. App. 319 (2007)).  Accordingly, the first Holton element is not met, and the claim fails.

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


(Continued on next page.)


















ORDER

Service connection for an acquired psychiatric disorder, to include anxiety, depression, alcohol use disorder, unspecified personality disorder, and PTSD, is denied.

Service connection for lack of concentration, to include as due to an undiagnosed illness, is denied.

Service connection for sleep disturbance, to include as due to an undiagnosed illness, is denied.

Service connection for polyarthralgias, to include as due to undiagnosed illness, is denied.

Service connection for hair loss is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


